Citation Nr: 1122429	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-34 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for residuals of broken ribs, left side, numbers nine and ten.

2.  Entitlement to an initial compensable disability rating for residuals of right arm scar, status post-excision of mass.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1986 to April 1988 and from November 1990 to January 2009, including service in Southwest Asia.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in relevant part, granted the Veteran service connection for residual of broken ribs, left side, and for residuals of a right arm scar, from mass removal, and assigned noncompensable ratings for these disabilities, effective February 1, 2009, the day following the Veteran's separation from active service.

The  issues of entitlement to service connection for a respiratory disability, secondary to the Veteran's service connected residuals of broken ribs, left side; entitlement to service connection for a scar on the inner left thigh, from mass removal; entitlement to service connection for a scar on the lower right side of back, from lymphoma removal; entitlement to service connection for scar on lower center of back, from lymphoma removal; entitlement to an increased rating for residuals of left shoulder scar, from skin cancer removal; entitlement to an increased rating for residuals of right arm scar, from mass removal; and an application to reopen a claim for entitlement to service connection for residuals of broken ribs, right side, have been raised by the record.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and therefore, they are referred to the AOJ for appropriate action.  

The issue of entitlement to an initial compensable disability rating for residuals of broken ribs, left side, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

On May 8, 2011, prior to the promulgation of a decision in the appeal, the Board received conclusive notification from the Veteran that a withdrawal of his appeal as to the issue of entitlement to an initial compensable disability rating for residuals of right arm scar is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an issue on appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010). Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in a statement accompanying his September 2009 VA Form 9, the Veteran indicated that he wished to withdraw his appeal for entitlement to an initial compensable disability rating for residuals of a right arm scar.  In the same statement, the Veteran indicated that he would like a second evaluation for a scar on his right arm, and for another service-connected scar and multiple nonservice-connected scars.  Presumably, the Veteran was referring to the same right-arm scar for which he is service connected and for which he had perfected an appeal.  Therefore, in a letter dated April 29, 2011, the Board sought clarification from the Veteran regarding his intent to withdraw his appeal for entitlement to an initial compensable disability rating for residuals of a right arm scar.  The Veteran submitted a letter dated May 8, 2011, in which he provided express written consent to withdraw his current appeal for entitlement to an initial compensable disability rating for residuals of a right arm scar, status post-excision removal.  This letter acts as a withdrawal of the Veteran's claim, and hence, there remains no allegation of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The Veteran's appeal as to the issue of entitlement to an initial compensable disability rating for residuals of right arm scar, status post-excision removal, is dismissed.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the increased rating claim for the Veteran's service-connected rib disability can be properly adjudicated.

The Veteran contended in his May 2009 notice of disagreement that his service-connected rib disability has resulted in respiratory impairment.  Additionally, in a March 2011 Informal Hearing Presentation, the Veteran's representative contended that the Veteran's disability caused him pain with "deep breathing."  The representative also asked that a VA examination be performed to determine if the Veteran's respiratory condition "restricted his breathing to a compensable degree."  Accordingly, the Board finds that the issue of entitlement to service connection for a respiratory disability, as secondary to the Veteran's service-connected rib disability, was raised by the record.

Because the adjudication of the issue of entitlement to service connection for a respiratory disorder and the potential rating for such a disorder may impact the Veteran's instant increased rating claim on appeal, the Board finds that the two issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  See also, 38 C.F.R. § 4.73, diagnostic code 5297 (2010).  Therefore, the Board will defer further adjudication of the instant increased rating claim pending the outcome of the Veteran's referred claim for entitlement to service connection for a respiratory disability.

Accordingly, the case is REMANDED for the following action:

Following the adjudication of the issue of entitlement to service connection for a respiratory disability, claimed as secondary to service-connected residuals of broken ribs, left side, readjudicate the Veteran's claim for entitlement to an initial compensable disability rating for residuals of broken ribs, left side, numbers nine and ten, according to the applicable rating criteria.  If the benefit sought on appeal is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


